Oo CO nN DD

10
11
12
13
14
15
16
17
18
19
20
21
22
23

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

* OK *

SCOTTSDALE INSURANCE Case No. 2:17-cv-02036-APG-GWF
COMPANY,

Plaintiff, ORDER (1) RESCHEDULING TRIAL,

AND (2) TO SHOW CAUSE WHY
Vv. SANCTIONS SHOULD NOT BE
IMPOSED

8FORCE ASSETS LLC, et al.,

Defendants.

 

 

 

 

Calendar call was scheduled for today, October 15, 2019. See ECF Nos. 106, 109. The
only lawyers appearing were counsel for defendants Lanier and Platinum Elite and counsel for
defendants Ray, Barbee-Martin, and Senior Solutions. No other parties or counsel appeared. No
stipulation of dismissal or notice of settlement has been filed other than the dismissal of
defendants Ray, Barbee-Martin, and Senior Solutions.

I ORDER that the October 21, 2019 trial is vacated and rescheduled for the trial stack
beginning on November 4, 2019. Calendar call is rescheduled for October 29, 2019 at 8:45 a.m.

| FURTHER ORDER that plaintiff Scottsdale Insurance Company shall show cause in
writing why sanctions should not be imposed against it for failing to attend the calendar call.
Such sanctions include dismissal of this lawsuit and payment of attorneys’ fees for those lawyers
who appeared at the calendar call. Scottsdale shall file its response to this order by October 21,
2019. Failure to respond will result in sanctions, including dismissal and an award of fees.

DATED this 15th day of October, 2019.

Ve —

 

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 
